Citation Nr: 1226871	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-21 611	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Washington, D.C.


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:  The American Legion



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 1980 to October 1993.  He had additional service with a National Guard unit that included a period of active duty from January to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that in August 2011, the Veteran requested a hearing which was then scheduled to be held in April 2012.  There is some indication that the Veteran cancelled this hearing.  Further, in the March 2012 brief provided by the Veteran's appointed representative, there was no indication that the Veteran desired a hearing.  The Veteran's hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied service connection for a degenerative disc disease of the lumbar spine; in December 2004, the Veteran withdrew a June 2004 notice of disagreement.

2.  Evidence received since the RO's May 2004 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a degenerative disc disease of the lumbar spine and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The May 2004 RO decision, which denied service connection for degenerative disc disease of the lumbar spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003). 

2.  New and material evidence has been submitted; as a result, the claim of entitlement to service connection for degenerative disc disease of the lumbar spine is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran originally filed a claim for service connection for, among other things, low back pain in September 2003, alleging that his low back pain began while he was in service in 1993.  In May 2004, the RO denied service connection for degenerative disc disease of the lumbar spine.  Although the Veteran filed a notice of disagreement (NOD) with the May 2004 RO decision in June 2004, the Veteran later submitted a written request that the agency of original jurisdiction (AOJ) "close [his] case regarding any further appeals for compensation."  This was done in December 2004.  Accordingly, the Board finds that the Veteran withdrew his notice of disagreement, and the May 2004 RO decision therefore is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2003). 

As a result of the finality of the May 2004 decision, a claim of service connection for degenerative disc disease of the lumbar spine may now be considered on the merits only if new and material evidence has been received since the time of the last denial.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.

In the instant case, the evidence of record at the time of the May 2004 decision included:  service treatment records (STRs) showing one complaint of upper back pain in March 1984, which had persisted for three weeks prior; private treatment records from Lake Shore Medical Center, which reflected complaints of low back pain in 1998 and "back pain" in 1999 and 2001; records from North Arundel Physician's Center and Anne Arundel Diagnostics denoting the results of May 2001 and October 2003 magnetic resonance imaging (MRI) tests; a May 2003 opinion from J.H-R., C.R.N.P., which stated that the Veteran's military records reflected "specific injuries and situations where back pain arose"; a December 2003 buddy statement; and an April 2004 VA examination report denoting the chronic nature of the Veteran's back pain, as well as its effect on the Veteran's everyday life.

In May 2004, the RO denied service connection for degenerative disc disease of the lumbar spine upon finding that the Veteran's diagnosed degenerative disc disease of the lumber spine was neither incurred in nor caused by service.  The RO noted that the Veterans STRs were "negative for treatment or diagnosis of a back condition while on active duty" and that although treatment records in 2001 "show treatment for back pain", this was not during active duty service and thus "does not establish service connection because it does not show the condition originated during active duty."

Evidence added to the record since the May 2004 RO decision consists of service personnel records, four separate buddy statements, private treatment records, to include records from Bay Area Orthopaedics, the Surgicenter at Pasadena, and records from J.H-R., C.R.N.P. and Z.Z., M.D..  The evidence also includes the Veteran's lay statements.

If, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

Here, the service personnel records associated with the claims folder contain the Veteran's orders to annual training and a June 2004 pre-deployment health assessment, which denotes the Veteran's complaints of lumbar pain.  Thus, although service personnel records were associated with the claims folder after the May 2004 RO decision, those records are not relevant to the issue on appeal as they do not show that the Veteran was diagnosed as having a low back disability in service, nor do they reflect that a low back disability was caused in or aggravated by active duty.  Accordingly, there is no basis for reconsideration of the May 2004 decision on account of the newly associated service personnel records.  

Notably, however, a June 8, 2011, letter from Dr. Z. stated that he had treated the Veteran for many years for degenerative disc disease of the lumbar spine and low back pain.  He noted that the Veteran's back issues had not improved, and had in fact gotten worse, and that it was "far more likely rather than not, that [the Veteran's low back disability was] directly connected to his military service."  Moreover, a June 9, 2011, letter from Dr. Z. also noted that the Veteran's back pain was "far more likely than not...directly connected to his years of military service."

Also on record are the Veteran's lay statements regarding the onset of back pain in service and continuity of symptoms since that time, as reflected in a June 2004 NOD and February 2009 and April 2009 statements in support of his claim.  Further, the Veteran provided four separate buddy statements dated in February and March 2009, all attesting to the Veteran's history of complaints regarding his low back pain.  Although these buddy statements vary regarding when the Veteran's pain began, they tend to suggest a continuity of symptomatology since service.

This type of evidence was not previously of record when the prior decision was made.  That is, the previous evidence failed to specifically relate the Veteran's degenerative disc disease of the lumbar spine and his active duty.  As a result, the Board finds that the June 2011 letters from Dr. Z., and the lay evidence regarding the continuous nature of the Veteran's back pain since service, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of a nexus between a current disability and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); 38 C.F.R. § 3.303(b) (service connection may also be demonstrated through showing a continuity of symptomatology).  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a degenerative disc disease of the lumbar spine is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a degenerative disc disease of the lumbar spine is reopened; to that limited extent, the appeal is granted. 


REMAND

Given that the Board has found that the claim should be reopened, the agency of original jurisdiction (AOJ) must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that although the Veteran was afforded a VA examination in April 2004 in connection with his claim for a low back disability, that examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2011).  This is so because although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion will be considered adequate if it (1) is based upon considerations of the Veteran's prior medical history; (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison, supra (quoting Green v. Derwinski, 1 Vet. App. 121, 124)(1991)); and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions,"  Stefl, supra.

As a significant amount of new evidence regarding the Veteran's diagnosed degenerative disc disease of the lumbar spine and continuity of symptoms since service has been associated with the claims folder since the April 2004 VA examination, it cannot be said that the VA examiner considered all of the relevant evidence pertinent to the Veteran's current claim.  See Barr, supra.  Accordingly, the Board finds that on remand, the Veteran should be scheduled for a new examination.

In this regard, the Board notes that although the Veteran has submitted private nexus opinions seemingly relating his current degenerative disc disease of the lumbar spine to service, the bases for these opinions are unclear from the reports themselves.  While the record contains two June 2011 opinions from Dr. Z., which state that the Veteran's back pain and back injury is more likely than not connected to service, Dr. Z. does not explain the rationale for his positive nexus opinion and specifically, fails to note which in-service event(s) led to the Veteran's low back disability.  It is also unclear as to whether Dr. Z. reviewed the record in coming to this determination or whether Dr. Z. was even aware of the Veteran's dates of service.  While there is no burden of claims file review imposed on a private physician, it is a factor that may be considered in determining the weight afforded to a private physician's opinion.  See D'Aries v. Peake, 22 Vet. App. 97 108 (2008) (inability to determine whether a private physician read the claims file given by the Board as one of several factors supporting weight assigned to that opinion); Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006) (affirming Board finding that a private medical opinion was not entitled to probative weight because the examiner did not have the veteran's claims file to review); but see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that "a private medical opinion may not be discounted solely because the opining physician did not review the claims file.").  

As to the May 2003 letter from J.H-R., C.R.N.P., which states that the Veteran's military records reflect specific injuries and situations where his low back pain arose, the Board finds this to be a curious assessment as the Veteran's STRs contain only one mention of back pain in March 1984.  Further, the pain is described as "upper" back pain, as opposed to the Veteran's currently complained-of low back pain.  As it is unclear on what evidence the private opinions were based, the Board cannot conclude that the May 2003 letter and June 2011 letters are adequate to support a finding of service connection.

Moreover, the Board finds that although the record contains numerous lay statements regarding the continuous nature of the Veteran's back pain, it is unclear when the back pain first began.  The Board takes note of the Veteran's own statements regarding the cause of his low back pain.  His September 2003 application for VA compensation noted that back pain began in 1993.  His June 2004 NOD denoted treatment for back pain in 1995, 1998 and 2001.  The Veteran also stated that "it is hardly difficult to ascertain that there is a connection between this last deployment [to Bosnia in 2000] and the difficulties I am having since then with my lower back."  In his February 2009 statement in support of claim, the Veteran explained that he had lower back issues when he left active duty, but was still able to deploy in 2000.  He later stated in an April 2009 NOD that the hazards he experienced while in the Army Battalion, the DMZ, and the Balkans in 2000, all contributed to his low back disability.  Finally, in a May 2009 statement in support of his claim, the Veteran discussed various periods of active service and suggested that each contributed to his disability.  The discrepancies within these statements contribute to the difficulty in determining the onset and/or cause of the Veteran's degenerative disc disease of the lumbar spine.

Also of record is a February 2010 examination with Dr. Z., in which it is noted that the Veteran's pain "started gradually with no history of injury."  Further, the report of the October 2003 MRI of the lumbar spine noted the Veteran's complaints of "low back pain radiating to the right hip after a lifting injury."  The Board finds that this evidence further confuses the picture of when and how the Veteran's pain began, as it seems to suggest that the Veteran sustained a back injury in or around 2003.

Based on this evidence, the Board finds that the record contains insufficient evidence to decide the claim and a new medical examination and opinion are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand, the Veteran should be scheduled for a VA examination that addresses the nature and etiology of his current degenerative disc disease of the lumbar spine.  As part of the examination, the examiner should obtain a detailed history from the Veteran regarding when and how his back pain began.  The examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine is attributable to any period of active military service.  In doing so, the examiner should specifically address the Veteran's contentions regarding the etiology of his degenerative disc disease of the lumbar spine made in his September 2003 application for compensation, his June 2004 NOD, and his February 2009 and May 2009 statements in support of claim.

In addition to providing a medical examination, VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims also includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b) (1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103A(b) (3); 38 C.F.R. § 3.159(c) (2) (2011) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

The Board notes that VA initially requested the Veteran's STRs on December 11, 2003, for the dates February 1980 to October 1993 and January 2000 to October 2000, and was directed in a response to make another personnel information exchange system (PIES) request addressed to address code 11.  In a second request for the Veteran's STRs dated December 19, 2003, and sent to address code 11, VA only requested records from February 1980 to October 1993, failing to request those dated from January 2000 to October 2000.  As it is not clear from the negative response to that second request for records whether a search for records dated in 2000 was conducted, the Board finds that further attempts to secure the Veteran's STRs should be made on remand.  See Loving, supra.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for degenerative disc disease of the lumbar spine or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder. 

2.  The AOJ should attempt to obtain any service treatment records dated from January 2000 to October 2000.  If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ must determine what information is incorrect or incomplete.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

3.  After the actions in paragraphs one and two above are completed, schedule the Veteran for a VA examination in connection with his claim of service connection for low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).) 

The examiner should obtain a detailed history from the Veteran regarding when and how his back pain came about.  The examiner should then provide an opinion as to whether the Veteran's currently diagnosed disability is at least as likely as not related to any period of active military service.  In doing so, the examiner should specifically address the Veteran's contentions regarding the onset of his low back pain made in his September 2003 application for compensation, his June 2004 NOD, his February 2009 statement in support of claim, and his May 2009 statement in support of claim.  All opinions should be set forth in detail and explained in the context of the record.  

The rationale for all findings should be included and reconciled with the Veteran's lay statements of back pain during service and since his separation from military service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.) 

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review. 

Thereafter, the case should be returned to the Board for further appellate review. By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


